PER CURIAM.
The order of probation revocation under review is affirmed except for the finding therein that the defendant Tracy Allen Anderson violated his probation by failing to make monthly cost of supervision payments to the state to defray his probation costs. As the state concedes, this written finding is contrary to the trial court’s oral ruling at the probation revocation hearing; *1127accordingly, this finding is stricken as a scrivener’s error. See Robinson v. State, 504 So.2d 479 (Fla. 1st DCA 1987).
Beyond that, the defendant makes no other attack on the probation revocation order which revokes his probation on four other grounds, aside from the above-stated failure to pay costs ground. The probation revocation order under review is therefore affirmed, except as modified above.
Affirmed as modified.